Citation Nr: 9904539	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-24 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA disability compensation for right hand 
disability pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1998).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
January 1948.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The appeal was received and docketed at the Board in 1996.  



FINDING OF FACT

The veteran is shown to have increased weakness involving the 
fingers of his right hand due to treatment rendered him by 
VA.


CONCLUSION OF LAW

The criteria for an award of VA disability compensation for 
weakness involving the fingers of the veteran's right hand 
pursuant to the provisions of 38 U.S.C.A. § 1151 have been 
met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Under the law, in the context of this issue on appeal, where 
it is ascertained "that there is additional disability 
resulting from VA treatment", compensation will be payable 
for such additional disability.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358.

The veteran indicates that, prior to undergoing surgery by VA 
in response to cervical disc disease on July 30, 1982, he had 
experienced numbness involving three fingers on his right 
hand but each finger retained full motion.  He asserts, 
however, that immediately after undergoing such surgical 
procedure, his right hand was "doubled up in a fist".  He 
states that he continues to experience weakness, with 
diminished flexion, involving the fingers of his right hand 
and avers that such weakness, if not sensory impairment 
involving the right hand as well, is directly traceable to 
the surgery performed by VA on July 30, 1982.

The record reflects that, when the veteran was examined by VA 
on (apparently) July 9, 1982, he was found to have decreased 
sensation involving three fingers of his right hand.  Motor 
examination performed by VA on July 15, 1982, revealed right 
finger intrinsics and extensor strength of 8.5 and 7.0, 
respectively.  On July 30, 1982, the veteran, while 
hospitalized at a VA facility, underwent anterior cervical 
discectomy and fusion.  On August 1, 1982, the veteran was 
noted to be able to extend the fingers of his right hand 
"more fully than" the preceding day.  When examined on 
August 12, 1982, apparently in consideration of his impending 
hospitalization discharge, right finger intrinsics and 
extensor strength of 7.0 and 6.5, respectively, was noted, as 
was decreased pin prick sensation involving three fingers of 
the right hand.  Grip strength in the right hand, which was 
exhibited to 30 kg. on August 4, 1982, had improved to 35 kg. 
on August 13, 1982.  At the time of the veteran's discharge, 
on August 13, 1982, both motor strength and sensory 
examination were noted not to be "significantly changed" on 
comparison with the veteran's pre-operative status.  

More recently, a May 1996 statement from a non-VA physician, 
C. E. Siefert, M.D., denotes that several fingers on the 
veteran's right hand were "fixed in a clenched position".  
Thereafter, when the veteran was examined by VA in September 
1997, he exhibited only minimal ("1/5") flexion in the 
fingers of his right hand.  The VA examiner indicated that it 
was "not possible" to opine with any degree of clinical 
certainty whether the veteran's, pertinently, right hand 
disability was traceable to the cited VA surgery performed in 
1982.

In considering the veteran's claim for VA disability 
compensation for right hand disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, the Board notes that, in 
his May 1996 Substantive Appeal, the veteran asserts that, 
during the course of the VA surgery at issue, "something 
went wrong".  As to such statement on the veteran's behalf, 
however, the Board would respectfully point out that, while 
an allegation of negligence or fault on the part of VA 
appears to inhere in the veteran's above-cited assertion, the 
provisions of 38 U.S.C.A. § 1151 have been interpreted as 
containing no negligence or fault requirement, see generally 
Gardner v. Brown, 115 S.Ct. 552 (1994), and the analysis 
advanced by the Board hereinbelow specifically contemplates 
such interpretation. 

Relative to the veteran's above-advanced assertion that he 
currently has sensory impairment involving the right hand due 
to the cited VA surgery performed on July 30, 1982, the Board 
would merely observe that the veteran was noted to have 
sensory deficit involving three fingers of his right hand 
before (when examined on July 9, 1982) as well as after (when 
examined on August 12, 1982) the cited VA surgery, defeating 
any notion of pertinent (i.e., neurological) worsening or 
additional disability resulting from such VA surgery.  As to 
possible additional motor/muscle impairment involving the 
fingers of the veteran's right hand as a result of the cited 
VA surgery, the Board notes that, notwithstanding notation at 
the time of the veteran's hospitalization discharge that 
pertinent motor strength had not 'significantly changed' on 
comparison with the veteran's pre-operative status, the 
record in fact reflects slight worsening in right hand finger 
strength, inasmuch as, on July 15, 1982, the veteran 
manifested right finger intrinsics and extensor strength of 
8.5 and 7.0, respectively, while on August 12, 1982, he 
manifested slightly less right hand finger strength, i.e., 
intrinsics and extensor strength of 7.0 and 6.5, 
respectively.  On assessing the foregoing in conjunction with 
the finding on the September 1997 VA examination of 
"significant wasting" involving the musculature (to 
specifically include the "intrinsic" muscles) of the 
fingers of the veteran's right hand, and notwithstanding the 
VA examiner's observation that it was 'not possible' to opine 
with any degree of clinical certainty whether such 
disablement was traceable to the cited VA surgery performed 
in 1982 (such opinion, in the specific context of this 
appeal, comprising "non-evidence" of the related 
etiological inquiry, see Perman v. Brown, 5 Vet. App. 237, 
241 (1992)), the Board concludes that increased weakness 
involving the fingers of the veteran's right hand is due to 
treatment rendered him by VA.  Therefore, VA disability 
compensation for right hand disability pursuant to the 
provisions of 38 U.S.C.A. § 1151, is granted.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358.  


ORDER

VA disability compensation for right hand disability pursuant 
to the provisions of 38 U.S.C.A. § 1151 is granted.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

